DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-28 are pending.
Claims 14-28 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28, lines 17 and 22, recite “the rear bracket” and “the front bracket,” respectively.  There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epaud (US 7,040,704) in view of Epaud et al. (US 2017/0113575) (“Epaud 2”).  Epaud teaches a seat back frame (fig. 1: 11) attached to a floor so as to be rotatable in a fore and aft direction within a prescribed range (fig. 2: 11 rotates about axis A and is attached to the floor by post 21); a seat cushion frame (fig. 1: 10) configured to move forward when the seat back frame is tilted forward (as shown in fig. 2); and a buckle support arm (fig. 3: 141g) having a base end attached to the floor (at 140g) and a free end fitted with a buckle (fig. 4: 14g) configured to be coupled with a tongue plate of a seat belt, the buckle support arm being movable between a use position where the buckle is positioned above the base end of the buckle support arm (fig. 3), and a stowed position where the buckle is positioned more forward than in the use position (fig. 4); and wherein the buckle is stowed inside of the seat cushion frame which moves forward according to the forward tilting of the seat back frame when the buckle support arm is in the stowed position (as shown in figs. 3 and 4).  
Epaud does not teach the seat cushion frame structure.  However, Epaud 2 teaches a seat cushion frame including a pair of side frames (fig. 2: 23a, 23b) located on either side and extending in the fore and aft direction, a front frame (fig. 2: 22) extending between front parts of the side frames, and a rear frame (fig. 2: 24) extending between rear parts of the side frames and provided with a curved portion protruding forward in a laterally middle part thereof (as shown in fig. 2) for positioning of a buckle.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention to provide the seat cushion of Epaud with frame structure of Epaud 2 such that the buckle support arm is located opposite the curved portion with the buckle stowed inside the curved portion of the rear frame in order to provide a structural support frame to Epaud which allows for the movement it teaches.
As concerns claim 15, Epaud, as modified, teaches wherein the curved portion is formed by bending the rear frame forward (as shown in Epaud 2, fig. 2).
As concerns claim 16, Epaud, as modified, does not teach wherein the curved portion is a V-shape.  However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use a V-shape instead of the U-shape of Epaud 2 as a simple change in shape in order to provide the desired area for receiving the buckle.  
As concerns claim 17, Epaud, as modified, teaches a seat cushion pad supported by the seat cushion frame, wherein the buckle is located in front of a lower end part of the seatback pad and is disposed in a space defined by the curved portion and a front surface of the seatback pad in the use position (Epaud, fig. 3 shows that the buckle is disposed in front of a lower end of the seatback pad in an area defined by the curved portion and a front surface of the seatback pad).
As concerns claim 19, Epaud, as modified, teaches a seat cushion pad supported by the seat cushion frame, and provided with a recessed portion recessed forward from a part of a rear edge of the seat cushion frame corresponding to the curved portion (as shown in fig. 3).
As concerns claim 24, Epaud, as modified, teaches a reinforcing member extending in the fore and aft direction between the curved portion and the front frame, wherein a rear end of the reinforcement member is connected to the curved portion at a position where interference with the buckle support arm can be avoided (Epaud 2, fig. 2 shows a reinforcement member extending from the curved portion to the front frame, unlabeled).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epaud (US 7,040,704) in view of Epaud et al. (US 2017/0113575) (“Epaud 2”) and further in view of Hamtache (FR 3012385). Epaud teaches providing a seat back frame (fig. 2: 11), providing a seat cushion frame (fig. 2: 10), providing a buckle support arm, wherein the buckle support arm (fig. 3: 141g) having a base end (fig. 3: 140g) attached to a floor of a vehicle so as to be rotatable in the fore and aft direction, and a free end fitted with a buckle (fig. 3: 14g) configured to be coupled with a tongue plate of a seat belt, the buckle support arm being rotatable movable between a use position where the buckle is positioned above the base end of the buckle support arm, and a stowed position where the buckle is positioned more forward than in the use position (fig. 4); attaching the lower portion of the seat back frame to a rear bracket (fig. 1: 21) provided on the floor of the vehicle so as to be rotatable in the fore and aft direction so that the seat back frame can be tilted in the fore and aft direction; attaching the lower end of the seat back frame to the rear end of the seat cushion frame so as to be rotatable in the fore and aft direction via a rear link (fig. 2: 12 is a link attached to the entire seat cushion); attaching the front end of the seat cushion frame to a front bracket (fig. 2: 13) provided on the floor of the vehicle so as to be rotatable in the fore and aft direction so that the seat cushion frame can move forward when the seat back frame is tilted forward; and disposing the buckle support arm inside the seat cushion which moves forward according to the forward tilting of the seat back frame when the buckle support arm is in the stowed position.
Epaud does not teach the seat back frame or seat cushion frame structure.  However, Epaud 2 teaches a seat cushion frame including a pair of side frames (fig. 2: 23a, 23b) located on either side and extending in the fore and aft direction, a front frame (fig. 2: 22) extending between front parts of the side frames, and a rear frame (fig. 2: 24) extending between rear parts of the side frames and provided with a curved portion protruding forward in a laterally middle part thereof (as shown in fig. 2) for positioning of a buckle.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention to provide the seat cushion of Epaud with frame structure of Epaud 2 such that the buckle support arm is located opposite the curved portion with the buckle stowed inside the curved portion of the rear frame in order to provide a structural support frame to Epaud which allows for the movement it teaches.
Further, Hamtache teaches wherein a seat back frame having  a pair of left and right side frames extending vertically, an upper frame extending between the upper parts of the left and right side frames, and a lower frame positioned below the lower ends of the left and right side frames, and extending laterally in parallel with the upper frame so as to form a substantially rectangular frame shape (fig. 1 shows seatback frame 2 having two side frames with an upper and lower frame member forming a rectangular frame).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use the rectangular seatback frame of Hamtache in the seatback of Epaud in order to provide a rigid structural support to the seatback. 

Allowable Subject Matter
Claims 18, 20, 21, 25, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Epaud, Epaud 2 and Hamtache fail to teach wherein the buckle is at least partially in contact with the lower end part of the seat back pad in the use position, wherein an upper end of the buckle is lower than an upper surface of the seat cushion pad in the stowed position, a support member which is extended between the frames constituting the seat cushion frame to avoid the curved portion and supports the seat cushion pad from below, an intermediate frame extending between side frames and a reinforcing member extending between the curved portion and front frame, or wherein a rear end of the reinforcing member is connected to the curved portion at a position avoiding a top of the curved portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636